FERGUSON, Judge.
We affirm the order of the trial court finding that the deceased was competent in December, 1977 at the time he executed a second codicil to the contested will. We hold that Section 733.109(l)(b), Florida Statutes (1979) did not create an entitlement to jury trial as a matter of right with respect to the issue of testamentary capacity. Allen v. Estate of Dutton, 394 So.2d 132 (Fla. 5th DCA 1980). In this case, the relevant testimony is as to the capacity of the decedent on the date he executed the second codicil. Miller v. Flowers, 158 Fla. 51, 27 So.2d 667 (1946). It is not the responsibility of this court to resolve conflicting evidence. Because there is competent evidence in the record to support the determinations of fact made by the trial court, the order is
AFFIRMED.